      Case: 1:20-cv-00512 Document #: 59 Filed: 05/08/20 Page 1 of 3 PageID #:667




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DAVID MUTNICK, for himself and                )
 others similarly situated,                    )
                                               )
                Plaintiff,                     )
                                               )       Case No. 20-cv-512
 v.                                            )
                                               )       Hon. Sharon Johnson Coleman
 CLEARVIEW AI, INC.; HOAN TON-                 )
 THAT; RICHARD SCHWARTZ; and                   )
 CDW GOVERNMENT LLC,                           )
                                               )
                Defendants.                    )


      CLEARVIEW DEFENDANTS’ RESPONSE TO PLAINTIFF’S SUPPLEMENTAL
         “FACTUAL” INFORMATION IN OPPOSITION TO THE CLEARVIEW
                      DEFENDANTS’ MOTION TO STAY

        Without leave of the Court, Plaintiff Mutnick seeks to “supplement” his opposition (dkt

57) to Clearview AI, Mr. Ton-That and Mr. Schwartz’s (the “Clearview Defendants”) motion to

stay (dkt. 47) with a BuzzFeed News article published yesterday. Plaintiff’s “factual”

supplement is improper, and should be stricken and disregarded by the Court. That is especially

so here because of a co-dependent relationship between Plaintiff’s counsel and the article’s

publisher, which Plaintiff’s counsel does not disclose to the Court in his supplement. Ex. 1 at 4,

available at https://www.buzzfeednews.com/article/ryanmac/clearview-ai-no-facial-recognition-

private-companies, last visited May 8, 2020 (“Loevy & Loevy works with BuzzFeed News on

litigation matters concerning freedom of information laws.”). Perhaps at a future time it will be

appropriate to explore the timing and substance of the communications between Plaintiff’s

counsel and the publisher that elicited yesterday’s article. But we need not do so now.

        Setting aside the secret, undisclosed ties between Plaintiff’s counsel and BuzzFeed, this

case should be litigated in court and not through the press. As set forth in the Clearview




                                                   1
    Case: 1:20-cv-00512 Document #: 59 Filed: 05/08/20 Page 2 of 3 PageID #:668




Defendants’ motion to dismiss for lack of personal jurisdiction, or, in the alternative, to transfer

venue (dkt. 45-46), any alleged contacts between Clearview and Illinois are unrelated to

Plaintiff’s claims; Plaintiff does not (and cannot) allege any harm or connection whatsoever

between him and any such alleged contacts. Moreover, none of the alleged contacts between

Clearview and any Illinois entity demonstrate why it would comport with notions of fairness and

justice to require two New York residents, Messrs. Ton-That and Schwartz, to litigate claims

here. As a result, the law compels a determination that the Clearview Defendants are not subject

to personal jurisdiction in Illinois. And as set forth in the Clearview Defendants’ motion to stay

(dkt 47), the threshold issue of jurisdiction needs to be resolved before the Court addresses

Plaintiff’s fatally flawed motion for preliminary injunction. See Dkt. 56. Plaintiff’s news article

carries no weight in any of this, and should be stricken and disregarded in its entirety.



 May 8, 2020                                               Respectfully submitted,

                                                           By:      /s/ Lee Wolosky ________________
                                                                 Lee Wolosky (pro hac vice)
                                                                 Andrew J. Lichtman (pro hac vice)
                                                                 JENNER & BLOCK LLP
                                                                 919 Third Avenue
                                                                 New York, New York 10022-3908
                                                                 Phone: (212) 891-1600
                                                                 lwolosky@jenner.com
                                                                 alichtman@jenner.com

                                                                 Howard S. Suskin
                                                                 David P. Saunders
                                                                 JENNER & BLOCK LLP
                                                                 353 North Clark Street
                                                                 Chicago, Illinois 60654
                                                                 Phone: (312) 222-9350
                                                                 hsuskin@jenner.com
                                                                 dsaunders@jenner.com

                                                                 Attorneys for Defendant Clearview AI,
                                                                 Inc., Hoan Ton-That, and Richard
                                                                 Schwartz




                                                  2
    Case: 1:20-cv-00512 Document #: 59 Filed: 05/08/20 Page 3 of 3 PageID #:669




                               CERTIFICATE OF SERVICE

       I certify that on May 8, 2020 I electronically filed the foregoing document with the Clerk

of Court using the CM/ECF system, which will then send a Notice of Electronic Filing to all

counsel of record.



                                                           By:     /s/ Lee Wolosky
                                                                 Lee Wolosky




                                                3
